Citation Nr: 0813395	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  97-23 963	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a thoracotomy, right lung, lower 
lobe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1970 and from February 1971 to July 1996, when he 
retired with approximately 30 years of active service.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs (VA), Atlanta, 
Georgia, Regional Office (RO).  In this decision, in 
pertinent part, the RO granted the veteran's claim of 
entitlement to service connection for the residuals of a 
thoracotomy, right lung, lower lobe, assigning a non-
compensable rating for this disability.  The veteran's claim 
has subsequently been transferred to the RO in Indianapolis, 
Indiana.

In January 2007, the Board remanded the veteran's claim for 
additional development.  

FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1965 to June 1970 and from February 1971 to July 1996.

2.	On October 31, 2007, prior to the promulgation of a 
decision in the appeal, the Appeals Management Center 
received notification from the veteran that a withdrawal of 
this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2007).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2007).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


